Exhibit 10(a)

UNIT PURCHASE AND OPTION AGREEMENT

          This Agreement (the “Agreement”) is entered into as of the close of
business on June 30, 2010 (the “Effective Date”) by and among REX NuGen, LLC, a
South Dakota limited liability company (“REX”) and Central Farmers Cooperative,
a South Dakota cooperative (“CFC”). REX and CFC are referred to collectively
herein as the “Parties.”

          A.          CFC currently owns 100,000 Class A membership interest
units (“Class A Units”) of NuGen Energy, LLC (“NuGen”), which constitute all of
the outstanding Class A Units of NuGen. NuGen owns and operates a 100 MGY
anhydrous ethanol refinery and production facility located in Turner County,
South Dakota.

          B.          REX has agreed to purchase from CFC, and CFC has agreed to
sell to REX, 48,949 Class A Units (sometimes referred to herein as the
“Purchased Units”).

          C.          CFC has agreed to grant REX an option (the “Option”) to
acquire a sufficient number of additional Class A Units from CFC which when
combined with its other Class A Units will constitute a 51% equity and voting
interest in NuGen on a fully diluted basis as of the date the Option is
exercised.

          D.          Additionally, REX has also agreed to make a capital
contribution of $6,805,055 to NuGen in consideration of the issuance by NuGen to
REX of 100 Class A Units which capital contribution shall be used by NuGen to
terminate certain warrants held by certain participating lending institutions,
pursuant to Section 2.21 of the Revolving Loan (as defined below).

          Now, therefore, in consideration of the premises and the mutual
promises herein made, and in consideration of the representations, warranties,
and covenants herein contained, the Parties agree as follows.

ARTICLE I
DEFINITIONS

          1.1 Defined Terms. In addition to all other terms defined elsewhere in
this Agreement, the following capitalized terms have the meanings set forth
below:

“Class A Units” has the meaning set forth in the Recital A above of this
instrument.

“Closing” shall have the meaning set forth in the first paragraph of Article VII
of this Agreement.

“Dougherty” means Dougherty Funding, LLC, a Delaware limited liability company,
and the lender of record to NuGen under the Revolving Loan and the Term Loan.

“Employee Benefit Plan” shall mean an employee benefit plan as defined in
Section 3(3) of ERISA, which is subject to Title I of ERISA, or a plan as
defined in Section 4975(e)(1) of the IRC.

--------------------------------------------------------------------------------



“Environmental Laws” shall mean all present or future federal, state or local
laws, statutes, common law duties, rules, regulations, ordinances and codes,
together with all administrative or judicial orders, consent agreements,
directed duties, requests, licenses, authorizations and permits of, and
agreements with, any governmental authority, in each case relating to any matter
arising out of or relating to public health and safety, or pollution or
protection of the environment or workplace, including any of the foregoing
relating to the presence, use, production, generation, handling, transport,
treatment, storage, disposal, distribution, discharge, emission, release,
threatened release, control or cleanup of any Hazardous Substance.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean each person (as defined in section 3(9) of ERISA)
that together with NuGen would be deemed to be a “single employer” within the
meaning of section 414(b),(c), (m) or (o) of the IRC.

“GAAP” shall mean generally accepted accounting principles set forth from time
to time in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination, provided, however, that interim financial statements or reports
shall be deemed in compliance with GAAP despite the absence of footnotes and
fiscal year-end adjustments as required by GAAP.

“Hazardous Substances” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.

“Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, patents, service marks and trademarks, and all registrations and
applications for registration therefore and all licensees thereof, trade names,
domain names, technology, know-how and processes, and all rights to sue at law
or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

“IRC” means the Internal Revenue Code of 1986, as amended from time to time.

2

--------------------------------------------------------------------------------



“Lien” shall mean, with respect to any Person, any interest granted by such
Person in any real or personal property, asset or other right owned or being
purchased or acquired by such Person which secures payment or performance of any
obligation and shall include any mortgage, lien, encumbrance, title retention
lien, charge, claim or other security interest of any kind, whether arising by
contract, as a matter of law, by judicial process or otherwise.

“Material Adverse Effect” shall mean a material adverse effect on the business,
operations, property, assets, liabilities or financial condition taken as a
whole, or a material adverse effect on the ability of CFC or NuGen to perform
its obligations.

“Multiemployer Plan” means a multiemployer plan (as defined in Section
4001(a)(3) of ERISA) to which NuGen or any ERISA Affiliate contributes or is
obligated to contribute.

“Operating Agreement” shall have the meaning ascribed to it in Section 2.5.

“Pension Plan” shall mean an employee pension benefit plan that is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the IRC, and that is maintained by NuGen or an ERISA Affiliate for employees.

“Permitted Liens” shall mean those Liens mutually agreed to by REX and CFC which
are set forth on Schedule 1.1 hereto and Liens permitted pursuant to the
Revolving Loan and Term Loan.

“Person” shall mean any natural person, partnership, limited liability company,
corporation, trust, joint venture, joint stock company, association,
unincorporated organization, government or agency or political subdivision
thereof, or other entity, whether acting in an individual, fiduciary or other
capacity.

“Reportable Event” means a reportable event (as defined in Section 4043 of
ERISA), other than an event for which the 30-day notice requirement under ERISA
has been waived in regulations issued by the Pension Benefit Guaranty
Corporation.

“Revolving Loan” shall mean that certain Revolving Credit and Security Agreement
dated July 23, 2009 between NuGen and Dougherty.

“Solvent” shall mean that (i) the sum of the assets of such Person, both at a
fair valuation and at present fair salable value, will exceed its liabilities,
including contingent liabilities, (ii) such Person will have sufficient capital
with which to conduct its business as presently conducted and as proposed to be
conducted and (iii) such Person has not incurred debts, and does not intend to
incur debts, beyond its ability to pay such debts as they mature. For purposes
of this definition, “debt” shall mean any liability on a claim, and “claim”
shall mean (x) a right to payment, whether or not such right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured, or unsecured, or (y) a right to
an equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured,
or unsecured. With respect to any such contingent liabilities, such liabilities
shall be computed at the amount which, in light of all the facts and

3

--------------------------------------------------------------------------------



circumstances existing at the time, represents the amount which can reasonably
be expected to become an actual or matured liability.

“Term Loan” shall mean that certain Loan and Security Agreement dated July 23,
2009 between NuGen and Dougherty.

“Transaction Documents” shall mean this Agreement and any other agreements,
instruments or documents entered into pursuant to this Agreement.

“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be in effect in the State of South Dakota.

 

 

 

 

               1.2 Accounting Terms. Any accounting terms used in this Agreement
which are not specifically defined herein shall have the meanings customarily
given them in accordance with GAAP. Calculations and determinations of financial
and accounting terms used and not otherwise specifically defined hereunder and
the preparation of financial statements previously furnished to REX pursuant to
this Agreement were made and prepared, both as to classification of items and as
to amounts, in accordance with sound accounting practices and GAAP.

 

 

 

 

               1.3 Other Terms Defined in UCC. All other capitalized words and
phrases used herein and not otherwise specifically defined herein shall have the
respective meanings assigned to such terms in the UCC, to the extent the same
are used or defined therein.

 

 

 

 

               1.4 Other Interpretive Provisions.

 

 

 

 

 

        (a)          The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms. Whenever the context so
requires, the neuter gender includes the masculine and feminine, the single
number includes the plural, and vice versa.

 

 

 

 

 

        (b)          The words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

 

 

 

 

 

        (c)          The term “including” is not limiting, and means “including,
without limitation”.

 

 

 

 

 

        (d)          Unless otherwise expressly provided herein, (i) references
to agreements (including this Agreement and the other Transaction Documents) and
other contractual agreements or instruments shall be deemed to include all
subsequent amendments, restatements, supplements and other modifications
thereto, but only to the extent such amendments, restatements, supplements and
other modifications are not prohibited by the terms of any Transaction Document,
and (ii) references to any statute or regulation shall be construed as including
all statutory and regulatory provisions amending, replacing, supplementing or
interpreting such statute or regulation.

4

--------------------------------------------------------------------------------




 

 

 

 

 

           (e)          To the extent any of the provisions of the other
Transaction Documents are inconsistent with the terms of this Agreement, the
provisions of this Agreement shall govern.

ARTICLE II
PURCHASE AND SALE OF CLASS A UNITS, OPTION TO PURCHASE
ADDITIONAL CLASS A UNITS, AND CAPITAL CONTRIBUTION

          2.1 Purchase of Class A Units. For the consideration specified below
in Section 2.2, on and subject to the terms and conditions of this Agreement,
REX agrees to purchase from CFC, and CFC agrees to sell to REX free and clear of
any Liens, 48,949 Class A Units (the “Purchased Units”), such Purchased Units
constituting a 48.9% voting membership interest in NuGen on a fully diluted
basis after the issuance of the Issued Units (as defined below).

          2.2 Purchase Price for Class A Units.

 

 

 

 

           (a)          The purchase price (the “Purchase Price”) for the Class
A Units set forth in Section 2.1 shall be $8,861,611. The Purchase Price shall
be paid as follows:

 

 

 

 

 

              (1)          $2,410,631 shall be paid at Closing in cash by wire
transfer of immediately available funds or such other method as is agreed to by
REX and CFC; and

 

 

 

 

 

              (2)          The balance shall be payable by REX to CFC only from
Distributions, including Liquidating Distributions (as both terms are defined in
the Operating Agreement), from NuGen that REX is entitled to (herein, the “REX
Distributions”). REX hereby assigns all REX Distributions to the payment of the
balance of the Purchase Price until the aggregate of REX Distributions paid to
CFC equals $6,450,980.

          2.3 Option to Purchase Additional Class A Units. CFC hereby grants to
REX the Option to purchase for a purchase price of $1,138,389, an amount of
additional Class A Units (the “Option Units”) from CFC, which together with: (1)
the 48.9% Purchased Units in Section 2.1 above and (2) the 100 “Issued Units” in
Section 2.4 below, would constitute 51% of the total outstanding voting and
economic interests of NuGen on a fully diluted basis (such number of Class A
Units constituting 51% is referred to herein as the “Controlling Units”) as of
the date of the exercise of such Option. Such Option Units shall be free and
clear of any Liens and CFC agrees that at all times prior to the exercise of the
Option, CFC will possess Class A Units in an amount equal to or greater than the
number of Option Units. The purchase price for the Option Units shall be paid as
follows:

 

 

 

           (a)          $589,369 shall be paid upon the closing of the purchase
of the Option Units in cash by wire transfer of immediately available funds or
such other method as is agreed to by REX and CFC; and

5

--------------------------------------------------------------------------------




 

 

 

           (b)          the balance of $549,020 shall be payable as follows: if
and when CFC has been paid $6,450,980 pursuant to Section 2.2(a)(2) hereof, any
additional Distributions (as defined in the Operating Agreement) from NuGen that
REX is entitled to (herein, the “Additional REX Distributions”) are hereby
assigned by REX to the payment of the balance of the Option price until the
aggregate of Additional REX Distributions under this Section 2.3(b) equals
$549,020.

The number of Option Units assumes the issuance of all Class B Units in NuGen.
In the event that all Class B Units ultimately are not issued, then the Parties
acknowledge that the number of Option Units must be re-calculated so that final
number of Controlling Units will constitute a 51% voting and equity membership
interest in NuGen on a fully diluted basis. In such event, the Parties agree to
re-calculate and make such adjustment upon the later of (a) as soon as
reasonably practicable after NuGen determines the exact number of Class B Units
that have actually been issued, and (b) within 15 days after the exercise by REX
of the Option. This obligation to re-calculate and the Option in favor of REX
shall each survive the Closing hereunder. The Option shall be exercisable by REX
in writing delivered to CFC at any time in REX’s sole discretion at no cost or
expense to CFC or NuGen.

          2.4 Capital Contribution. Concurrent with the Closing, REX agrees to
contribute an additional $6,805,055 to NuGen in exchange for 100 newly issued
Class A Units (the “Issued Units”) to be issued by NuGen to REX pursuant to the
terms of a contribution agreement entered into between NuGen and REX (the
“Contribution Agreement”). As of the Closing, CFC agrees to cause NuGen to use
such capital contribution to eliminate the warrants (“Class C Unit Warrants”)
held by Dougherty and/or other participating financial institutions pursuant to
Section 2.21 of the Revolving Loan. Such capital contribution shall be paid
immediately to NuGen upon Closing in cash by wire transfer of immediately
available funds or such other method as is agreed to by the Parties.

          2.5 Operating Agreement. Upon the closing of the purchase of the
Option Units, REX and CFC shall cause NuGen to enter into the Fourth Amended and
Restated Limited Liability Company Agreement in the form attached hereto as
Exhibit A (the “Fourth Amended Operating Agreement”). The attached Fourth
Amended Operating Agreement would supersede and replace any prior operating
agreements of NuGen, including the Third Amended and Restated Limited Liability
Company Agreement dated as of July 2, 2009 (the “Operating Agreement”).

ARTICLE III
REPRESENTATIONS AND WARRANTIES REGARDING CFC

          To induce REX to close the transactions contemplated in this
Agreement, CFC represents and warrants to REX that except as may be set forth in
particularity and in detail on the disclosure schedules attached to this
Agreement and dated the same date as this Agreement (the “Disclosure
Schedules”), which shall be arranged in paragraphs corresponding to the numbered
paragraphs in this Article III (provided, however, that each disclosure set
forth in the Disclosure Schedule shall not be deemed to refer to any other
section other than (i) the specific section or sections referenced in such
disclosure and (ii) any other sections where the applicability of the disclosed
matter or circumstance to the representation or warranty in question is
reasonably

6

--------------------------------------------------------------------------------



obvious), the following statements are true and correct as of the Closing and
each shall survive the execution and delivery of this Agreement:

          3.1 Organization and Name. CFC is a cooperative duly organized,
existing and in good standing under the laws of the State of South Dakota, with
full and adequate power to carry on and conduct its business as presently
conducted. CFC is duly licensed or qualified in all foreign jurisdictions
wherein the nature of its activities require such qualification or licensing,
except for such jurisdictions where the failure to so qualify would not have a
Material Adverse Effect. The exact legal name of CFC is as set forth in the
first paragraph of this instrument.

          3.2 Authorization. CFC has full right, power and authority to enter
into this Agreement, and the other Transaction Documents as provided herein and
to perform all of its duties and obligations under this Agreement and the other
Transaction Documents. The execution and delivery of this Agreement and the
other Transaction Documents will not, nor will the observance or performance of
any of the matters and things herein or therein set forth, violate or contravene
any provision of law or of the articles of incorporation of CFC. All necessary
and appropriate action has been taken on the part of CFC to authorize the
execution and delivery of this Agreement and the other Transaction Documents.

          3.3 Validity and Binding Nature. This Agreement and the other
Transaction Documents are the legal, valid and binding obligations of CFC,
enforceable against CFC in accordance with their terms, subject to bankruptcy,
insolvency and similar laws affecting the enforceability of creditors’ rights
generally and to general principles of equity.

          3.4 Consent; Absence of Breach. To the actual knowledge of Steve Domm
and Brent Edwards (the “CFC Representatives”) after reasonable inquiry and
investigation (the “Knowledge Qualifier”), the execution, delivery and
performance of this Agreement, and the other Transaction Documents, and the
transactions hereunder and thereunder, do not and will not (a) except as
disclosed on Schedule 3.4(a), require any consent, approval, authorization of,
or filings with, notice to or other act by or in respect of, any governmental
authority or any other Person (other than any consent or approval which has been
obtained and is in full force and effect), (b) conflict with (i) any provision
of law or any applicable regulation, order, writ, injunction or decree of any
court or governmental authority, (ii) the articles of incorporation of CFC, or
(iii) any material agreement, indenture, permit instrument or other document, or
any judgment, order or decree, which is binding upon CFC or any of its
properties or assets, or (c) require, or result in, the creation or imposition
of any Lien on any asset of CFC.

          3.5 Ownership of Purchased Units; Liens. CFC is the sole owner of the
Purchased Units, which are duly and validly issued, fully paid and
non-assessable and, at or prior to Closing, will be free and clear of all Liens,
charges and claims. In the event REX exercises the Option, immediately prior to
the closing of the purchase of the Option Units, CFC will be the sole owner of
the Option Units, which will be duly and validly issued, fully paid and
non-assessable and will be free and clear of all Liens, charges and claims.

7

--------------------------------------------------------------------------------




 

 

 

          3.6 Brokers’ Fees. CFC does not have any liability or obligation to
pay any commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement.

 

 

 

          3.7 Sale or Transfer of Class A Units. Since February 10, 2010, CFC
has not entered into an agreement or conducted discussions with other
prospective purchasers of the Class A Units.

 

 

 

          3.8 Complete Information. Subject to and qualified by the Knowledge
Qualifier, this Agreement and, to the extent actually delivered in writing by
CFC to REX, all financial statements, schedules, certificates, confirmations,
agreements, contracts, and other materials and information heretofore or
contemporaneously herewith furnished in writing by CFC to REX for purposes of,
or in connection with, this Agreement and the transactions contemplated thereby
is true and accurate in every material respect on the date as of which such
information is dated or certified, and none of such information is or will be
incomplete by omitting to state any material fact necessary to make such
information not misleading in light of the circumstances under which made (it
being recognized by REX that any projections and forecasts provided by CFC are
based on good faith estimates and assumptions believed by CFC to be reasonable
as of the date of the applicable projections or assumptions and that actual
results during the period or periods covered by any such projections and
forecasts may differ from projected or forecasted results).

ARTICLE IV
REPRESENTATIONS AND WARRANTIES REGARDING NUGEN

          To induce REX to close the transactions contemplated in this
Agreement, CFC, as the holder of all of the voting units of NuGen, subject to
and qualified by the Knowledge Qualifier, represents and warrants to REX that,
except as may be set forth in particularity and in detail the Disclosure
Schedules, which shall be arranged in paragraphs corresponding to the numbered
paragraphs in this Article IV (provided, however, that each disclosure set forth
in the Disclosure Schedule shall not be deemed to refer to any other section
other than (i) the specific section or sections referenced in such disclosure
and (ii) any other sections where the applicability of the disclosed matter or
circumstance to the representation or warranty in question is reasonably
obvious), the following statements are true and correct as of the Closing and
each shall survive the execution and delivery of this Agreement:

 

 

 

 

          4.1 NuGen Organization and Name. NuGen is a limited liability company
duly organized, existing and in good standing under the laws of the State of
South Dakota, with full and adequate power to carry on and conduct its business
as presently conducted. NuGen is duly licensed or qualified in all foreign
jurisdictions wherein the nature of its activities require such qualification or
licensing, except for such jurisdictions where the failure to so qualify would
not have a Material Adverse Effect. The exact legal name of NuGen is as set
forth in the first paragraph of this instrument, and NuGen currently does not
conduct, nor has it during the last five (5) years conducted, business under any
other name or trade name.

 

 

 

 

          4.2 Consent; Absence of Breach. The execution, delivery and
performance of the Agreement and the other Transaction Documents, and the
transactions hereunder and

8

--------------------------------------------------------------------------------




 

 

 

 

thereunder, do not and will not, except as disclosed on Schedule 4.2(a) require
any consent, approval, authorization of, or filings with, notice to or other act
by or in respect of, any governmental authority or any other Person (other than
any consent or approval which has been obtained and is in full force and
effect), (b) conflict with (i) any provision of law or any applicable
regulation, order, writ, injunction or decree of any court or governmental
authority, (ii) the articles of organization of NuGen, or (iii) any agreement,
indenture, instrument, permit or other document, or any judgment, order or
decree, which is binding upon NuGen or any of its properties or assets, or (c)
require, or result in, the creation or imposition of any Lien on any asset of
NuGen.

 

 

 

           4.3 Capitalization. Notwithstanding anything to the contrary in this
Agreement, the Knowledge Qualifier shall be inapplicable to this Section 4.3 and
CFC warrants that the following provisions of this Section 4.3 are true and
correct as of the Closing and each shall survive the execution and delivery of
this Agreement

 

 

 

 

          (a)          As of the date set forth above, the capitalization of
NuGen is set forth in Schedule 4.3 (the “Capitalization Table”). The
Capitalization Table includes a true and complete acccounting of the
capitalization of NuGen, including all units of NuGen and other equity
securities (and other rights, options or securities convertible into or
exerciseable or exchangeable for equity securities) that are authorized, issued,
outstanding or reserved for future issuance.

 

 

 

 

 

          (b)          All of the presently outstanding equity securities have
been duly and validly issued (including, without limitation, issued in
compliance with all applicable securities laws) and are fully-paid and
nonassessable. To the actual knowledge of the CFC Representatives without
independent inquiry, (i) all of the presently outstanding equity securities are
owned free and clear of any proxy, voting agreement, voting trust or similar
agreement, and (ii) no equity security has been issued or disposed of in
violation of the preemptive rights, rights of first refusal or similar rights of
any of NuGen’s members or any other Person.

 

 

 

 

 

          (c)          Upon satisfaction of the conditions to complete the
Closing including the contribution of the additional $6,805,055 of equity
capital to NuGen required under Section 2.4 above, the Class C Unit Warrants are
terminated. Accordingly, as of the Closing, there are no outstanding options,
warrants, rights (including conversion or preemptive rights and rights of first
refusal), proxy or member agreements, or agreements or understandings of any
kind for the purchase or acquisition from NuGen of any of its securities or
under which NuGen is obligated to repurchase or redeem any of its securities. To
the actual knowledge of the CFC Representatives without independent inquiry, no
member of NuGen has granted or provided any other person (through an oral or
written agreement) a right or option to purchase or acquire from such member any
interest of any kind in any securities of NuGen in which such member has an
interest (whether of record or equitable).

 

 

 

 

 

          (d)          No agreement or understanding between NuGen and any
holder of any equity securities, options or other rights to purchase equity
securities from NuGen provides for acceleration or other changes in the vesting
provisions or other terms of such

9

--------------------------------------------------------------------------------




 

 

 

 

 

agreement or understanding as the result of any merger, consolidated sale of
stock or assets, change in control or any other transaction(s) by NuGen.

 

 

 

 

 

          (e)          After the closing and transfer to REX of the Purchased
Units described in this Agreement and issuance of the Issued Units under the
Contribution Agreement, REX shall own not less than a 49% voting interest and
47.77% economic interest in NuGen on a fully diluted basis. After the closing
and transfer to REX of the Option Units described in this Agreement, REX shall
own not less than a 51% equity and voting interest in NuGen on a fully diluted
basis.

 

 

 

 

          4.4 Ownership of Properties; Liens. Except for NuGen’s interest as a
licensee under (i) the ICM License Agreement (as defined in the Term Loan), and
(ii) certain software license agreements, NuGen is the sole owner of all of its
properties and assets, real and personal, tangible and intangible, of any nature
whatsoever (including patents, trademarks, trade names, service marks and
copyrights), free and clear of all Liens, charges and claims (including
infringement claims with respect to patents, trademarks, service marks,
copyrights and the like), other than Permitted Liens.

 

 

 

          4.5 Intellectual Property. NuGen owns and possesses or has a license
or other right to use all Intellectual Property, as are necessary for the
conduct of the businesses of NuGen, without any infringement upon rights of
others which could reasonably be expected to have a Material Adverse Effect upon
NuGen, and no material claim has been asserted and is pending by any Person
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property nor does NuGen know of any valid
basis for any such claim.

 

 

 

          4.6 Financial Statements. (a) All financial statements of NuGen
submitted to REX have been prepared at NuGen’s request by Christianson &
Associates in accordance with sound accounting practices and GAAP on a basis,
except as otherwise noted therein, and present fairly the financial condition of
NuGen and the results of the operations for NuGen as of such date and for the
periods indicated, and (b) since the date of the most recent financial statement
submitted by NuGen to REX, there has been no change in the financial condition
or in the assets or liabilities of NuGen having a Material Adverse Effect on
NuGen.

 

 

 

          4.7 Litigation and Contingent Liabilities. Except as set forth on
Schedule 4.7, there is no litigation, arbitration proceeding, demand, charge,
claim, petition or governmental investigation or proceeding pending, or
threatened, against NuGen, which, if adversely determined, might reasonably be
expected to have a Material Adverse Effect upon NuGen. NuGen has no material
guarantee obligations, contingent liabilities, liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are not fully-reflected or fully
reserved for in the most recent audited financial statements delivered to REX or
fully-reflected or fully reserved for in the most recent quarterly financial
statements delivered to REX.

 

 

 

          4.8 Event of Default. CFC has no knowledge of the existence of any
event of default, and subject to and qualified by the Knowledge Qualifier, NuGen
has received no

10

--------------------------------------------------------------------------------




 

 

 

 

notice of any default (without regard to grace or cure periods) under any other
contract or agreement to which it is a party, including, without limitation, the
Revolving Loan and the Term Loan.

 

 

 

 

          4.9 Adverse Circumstances. Other than as disclosed on Schedule 4.9, no
condition, circumstance, event, agreement, document, instrument, restriction,
litigation or proceeding (or threatened litigation or proceeding) exists which
would have a Material Adverse Effect upon NuGen.

 

 

 

          4.10 Environmental Laws and Hazardous Substances. The representations
and statements set forth in this Section 4.10 are qualified by reference to the
items disclosed on Schedule 4.10 of this Agreement. NuGen has not generated,
used, stored, treated, transported, manufactured, handled, produced or disposed
of any Hazardous Substances, on or off any of the premises of NuGen (whether or
not owned by it) in any manner which at any time violates any Environmental Law
or any license, permit, certificate, approval or similar authorization
thereunder. NuGen has complied in all material respects with all Environmental
Laws and has obtained all licenses, permits certificates, approvals and similar
authorizations thereunder. There has been no investigation, proceeding,
complaint, order, directive, claim, citation or notice by any governmental
authority or any other Person, nor is any pending or, to the best of NuGen’s
knowledge, threatened, and NuGen shall immediately notify REX upon becoming
aware of any such investigation, proceeding, complaint, order, directive, claim,
citation or notice, and shall take prompt and appropriate actions to respond
thereto, with respect to any non-compliance with, or violation of, the
requirements of any Environmental Law by NuGen or the release, spill or
discharge, threatened or actual, of any Hazardous Material or the generation,
use, storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Material or any other environmental, health or safety
matter, which affects NuGen or its business, operations or assets or any
properties at which NuGen has transported, stored or disposed of any Hazardous
Substances. NuGen has no material liability, contingent or otherwise, in
connection with a release, spill or discharge, threatened or actual, of any
Hazardous Substances or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Material.

 

 

 

          4.11 Solvency. Based upon the continuing accuracy of the financial
statements prepared and delivered to NuGen by Christianson & Associates, as of
the date hereof, NuGen is Solvent, and (a) NuGen is able to realize upon its
assets and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business,
(b) NuGen does not intend to, and does not believe that it will, incur debts or
liabilities beyond its ability to pay as such debts and liabilities mature, and
(c) NuGen is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which its property would constitute
unreasonably small capital.

 

 

 

          4.12 ERISA.

 

 

 

 

          (a)          Neither NuGen nor any ERISA Affiliate as of the date
hereof (i) maintains, contributes to or has any liability to contribute to any
Pension Plan or has within the preceding five years made or accrued such
contributions or had such liability,

11

--------------------------------------------------------------------------------




 

 

 

 

 

(ii) contributes to or has any liability to contribute to any Multiemployer Plan
or has within the preceding five years made or accrued such contributions or had
such liability or (iii) provides or has any material liability to provide
post-retirement medical or insurance benefits with respect to employees or
former employees (other than benefits required under Section 601 of ERISA,
Section 4980B of the IRC or applicable state law).

 

 

 

 

 

          (b)          Except as disclosed on Schedule 4.12, neither NuGen nor
any ERISA Affiliate (i) has knowledge that NuGen or the ERISA Affiliate is not
in material compliance with the requirements of ERISA, the IRC, or state law
with respect to any Employee Benefit Plan, (ii) has knowledge that a Reportable
Event occurred or continues to exist in connection with any Pension Plan, or
(iii) sponsors an Employee Benefit Plan that it intends to maintain as qualified
under the IRC that is not so qualified, and no fact or circumstance exists which
may have a material adverse effect on such Employee Benefit Plan’s tax qualified
status.

 

 

 

 

 

          (c)          Except as, in the aggregate, does not have a Material
Adverse Effect, neither NuGen nor any ERISA Affiliate has liability for any (i)
accumulated funding deficiency (as defined in Section 302 of ERISA and Section
412 of the IRC) under any Pension Plan, whether or not waived, (ii) withdrawal,
partial withdrawal, reorganization or other event under any Multiemployer Plan
under Section 4201 or 4243 of ERISA, or (iii) event or circumstance which could
result in financial obligation to the Pension Benefit Guaranty Corporation, the
Internal Revenue Service, the Department of Labor or any participant in
connection with any Employee Benefit Plan (other than routine claims for
benefits under the Employee Benefit Plan).

 

 

 

 

          4.13 Labor Relations. Except as could not reasonably be expected to
have a Material Adverse Effect, (i) there are no strikes, lockouts or other
labor disputes against NuGen or threatened, (ii) hours worked by and payment
made to employees of NuGen have not been in violation of the Fair Labor
Standards Act, as amended, or any other applicable law, and (ii) no unfair labor
practice complaint is pending against NuGen or threatened before any
governmental authority.

 

 

 

          4.14 Taxes. As of the date hereof, NuGen has timely filed all tax
returns and reports required by law to have been filed by it and has paid all
taxes, governmental charges and assessments due and payable with respect to such
returns, except any such taxes or charges which are being diligently contested
in good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books, are insured against
or bonded over to the satisfaction of REX, and the contesting of such payment
does not create a Lien on the Class A Units which is not a Permitted Lien. There
is no controversy or objection pending or threatened in respect of any tax
returns of NuGen. NuGen has made adequate reserves on its books and records in
accordance with GAAP for all taxes that have accrued but which are not yet due
and payable.

 

 

 

          4.15 Governmental Regulation. NuGen is not, or after giving effect to
this Agreement and the other Transaction Documents, will not be, subject to
regulation under the Federal Power Act, the ICC Termination Act of 1995 or the
Investment Company Act of

12

--------------------------------------------------------------------------------




 

 

 

 

1940, each as amended from time to time, or to any federal or state statute or
regulation limiting its ability to incur indebtedness for borrowed money.

 

 

 

          4.16 Place of Business. The principal place of business and books and
records of NuGen are located at 27283 447th Avenue, Marion, South Dakota.

 

 

 

          4.17 Brokers’ Fees. NuGen does not have any liability or obligation to
pay any commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement.

 

 

 

          4.18 Permits. NuGen has in full force and effect all necessary
governmental permits and approvals in order to operate its business in
accordance with applicable law. Schedule 4.18 contains a true, complete and
correct list of all permits that NuGen currently holds, and NuGen is in
compliance with all terms of such permits. No investigation or review by any
governmental entity with respect to NuGen or the permits is pending, or, to the
knowledge of NuGen, threatened.

 

 

 

          4.19 Sale or Transfer of Assets; Capitalization. Since February 10,
2010, NuGen has not (i) entered into an agreement or conducted discussions with
other prospective purchasers of the equity and/or assets of NuGen, (ii) made any
changes to NuGen’s capitalization or paid any dividends or other distributions
(other than “Make-Up Consideration” under the Revolving Loan and/or Term Loan)
to its members, (iii) become a party to a merger, business combination or
consolidation, or completed the sale of all or substantially all of NuGen’s
assets or other sale of assets outside of the ordinary course of business, (iv)
liquidated, dissolved or recapitalized NuGen, (v) made changes to NuGen’s
Operating Agreement, Articles of Organization or other constituent documents, or
(vi) engaged in any businesses other than the businesses in which it is
presently engaged. For the avoidance of doubt, nothing herein is intended to
restrict or prevent NuGen’s rights to pay or issue “Make-Up Consideration” under
the terms of the Revolving Loan and/or Term Loan. CFC has delivered to REX a
true, correct and complete copy of the Operating Agreement.

 

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF REX

 

               To induce CFC to close the transactions contemplated in this
Agreement, REX makes the following representations and warranties to CFC, each
of which shall survive the execution and delivery of this Agreement:

 

 

          5.1 Organization and Name. REX is a limited liability company duly
organized, existing and in good standing under the laws of the State of South
Dakota, with full and adequate power to carry on and conduct its business as
presently conducted. The exact legal name of REX is as set forth in the first
paragraph of this Agreement.

 

 

 

          5.2 Authorization. REX has full right, power and authority to enter
into this Agreement and the other Transaction Documents and to perform all of
its duties and obligations under this Agreement and the other Transaction
Documents. The execution and delivery of this Agreement and the other
Transaction Documents will not, nor will the observance or performance of any of
the matters and things herein or therein set forth, violate

13

--------------------------------------------------------------------------------




 

 

 

 

or contravene any provision of law or of the articles of organization of REX.
All necessary and appropriate action has been taken on the part of REX to
authorize the execution and delivery of this Agreement and any other documents
or instruments related thereto.

 

 

 

          5.3 Validity and Binding Nature. This Agreement and the other
Transaction Documents are the legal, valid and binding obligations of REX,
enforceable against REX in accordance with their terms, subject to bankruptcy,
insolvency and similar laws affecting the enforceability of creditors’ rights
generally and to general principles of equity.

 

 

 

          5.4 Consent; Absence of Breach. The execution, delivery and
performance of this Agreement and the other Transaction Documents, and the
transactions hereunder and thereunder, do not and will not (a) require any
consent, approval, authorization of, or filings with, notice to or other act by
or in respect of, any governmental authority or any other Person (other than any
consent or approval which has been obtained and is in full force and effect),
(b) conflict with (i) any provision of law or any applicable regulation, order,
writ, injunction or decree of any court or governmental authority, (ii) the
articles of organization of REX, or (iii) any agreement, indenture, instrument
or other document, or any judgment, order or decree, which is binding upon REX
or any of its properties or assets, or (c) require, or result in, the creation
or imposition of any Lien on any asset of REX.

ARTICLE VI
COVENANTS

          6.1 Further Assurances. Each Party shall cooperate with the others,
take such further action, and execute and deliver such further documents, as may
be reasonably requested by any other Party to give effect to the transactions
contemplated in this Agreement and any other Transaction Documents.

          6.2 Inconsistent Agreements. No Party shall not enter into any other
agreement containing any provision which would be violated or breached by any
transaction described in this Agreement and any other Transaction Documents.

               6.3 Access to Information. From and after the Closing, REX will
be entitled, and CFC will not object, to access of all documents, books, records
(including tax records), agreements, and financial data of any sort relating to
the operations of NuGen prior to and after the Closing.

               6.4 Fiscal Year. CFC and REX agree that upon the closing of the
purchase of the Option Units, as soon as practicable upon receipt of necessary
consent from Dougherty, NuGen’s fiscal year shall be amended to be January 1 -
December 31, which designation shall also be included in the Fourth Amended
Operating Agreement.

               6.5 Consents and/or Waivers. Each Party hereto hereby agrees to
take such further action, execute such additional documents and use commercially
reasonable efforts, as necessary, after Closing to assist the other Parties
hereto in obtaining any third party consents and/or waivers required (if any) in
connection with the transactions contemplated by the provisions of this
Agreement.

14

--------------------------------------------------------------------------------




 

 

 

 

 

 

          6.6 Section 754 Election. CFC agrees that it will not object to NuGen
making an Election under Section 754 of the Internal Revenue Code for its tax
year that includes the effective date of this Agreement.

 

 

ARTICLE VII

CLOSING; CLOSING DOCUMENTS

 

 

          7.1 Closing. The consummation of the purchase and sale of the
Purchased Units (the “Closing”) will take place immediately upon the
satisfaction of all conditions to Closing having been either satisfied or waived
by the Party entitled to waive the same. Notwithstanding the foregoing, the
purchase and sale of the Purchased Units and the issuance of the Issued Units
shall be deemed effective as of the Effective Date.

 

 

 

          7.2 Conditions Precedent to REX’s Obligations. The obligation of REX
to purchase the Purchased Units from CFC shall be subject to fulfillment or
waiver in writing by REX at or prior to the Closing of each of the following
conditions:

 

 

 

 

           (a)        At the Closing, CFC shall deliver to REX all of the
following, each to be satisfactory in form and content to REX in its sole but
reasonable discretion:

 

 

 

 

 

 

 

             (1)          48,949 Class A Units of NuGen by duly executed
assignment.

 

 

 

 

 

 

 

 

             (2)          Evidence of the release of all Liens that encumber the
Purchased Units reasonably satisfactory to REX and its counsel.

 

 

 

 

 

 

 

 

             (3)          A duly executed Agreement in the form attached hereto
as Exhibit B.

 

 

 

 

 

 

 

 

             (4)          A secretary certificate’s which certifies and attaches
(i) a true and complete copy of CFC’s articles of incorporation, (ii) a true and
complete copy of the resolution adopted by CFC’ Board of Managers authorizing
the transactions contemplated by this Agreement, and (iii) a certificate of good
standing for CFC for the state in which CFC is organized and for each state in
which CFC is qualified to do business;

 

 

 

 

 

 

 

 

             (5)          Such other certificates, documents and instruments
that REX or its counsel may reasonably request in order to consummate the
transactions contemplated by this Agreement.

 

 

 

 

 

 

 

 

             (6)          At the closing of the Option Units, CFC shall deliver
to REX a duly executed Fourth Amended Operating Agreement in the form attached
hereto as Exhibit A.

 

 

 

 

 

 

 

 

             (7)          A written opinion of counsel for CFC dated as of
Closing as to the matters set forth in Sections 4.1, 4.2, 4.3 and 4.7 and as to
the enforceability of the Agreement attached as Exhibit B.

15

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

             (8)          Any other legal memoranda mutually agreed to by legal
counsel of the Parties.

 

 

 

 

 

 

 

             (9)          At the closing of the Option Units, evidence of the
release of all Liens that encumber the Option Units reasonably satisfactory to
REX and its counsel.

 

 

 

 

 

 

          (b)          At the Closing, the following shall be delivered to REX,
each to be satisfactory in form and content to REX in its sole discretion:

 

 

 

 

 

 

             (1)          The Issued Units.

 

 

 

 

 

 

 

 

             (2)          Evidence of termination of the Class C Unit Warrants
as reasonably satisfactory to REX and its counsel.

 

 

 

 

 

 

 

 

             (3)          Evidence of CFC’s compliance with NuGen’s unit
transfer policy in connection with the transfer of the Class A Units to REX as
reasonably satisfactory to REX and its counsel.

 

 

 

 

 

 

 

 

             (4)          A duly executed Contribution Agreement as described in
Section 2.4 and in the form attached hereto to as Exhibit C.

 

 

 

 

 

 

 

 

             (5)          A secretary certificate’ which certifies and attaches
(i) a true and complete copy of NuGen’s articles of organization, (ii) a true
and complete copy of the resolution adopted by NuGen’ Board of Managers
authorizing the transactions contemplated by this Agreement, and (iii) a
certificate of good standing for NuGen for the state in which NuGen is organized
and for each state in which NuGen is qualified to do business.

 

 

 

 

 

 

 

 

             (6)          Within 15 calendar days of the Closing or as soon as
reasonably practicable thereafter, unqualified audited financial statements of
NuGen dated as of the date of Closing prepared by Christianson & Associates.

 

 

 

 

 

 

 

 

             (7)          REX has been provided a true and correct copy of the
Revolving Loan and the Term Loan, and upon request, will be provided a complete
copy of exhibits and schedules thereto.

 

 

 

 

 

 

          7.3 Conditions Precedent to CFC’s Obligations. The obligation of CFC
to sell the Purchased Units to REX shall be subject to fulfillment or waiver in
writing by CFC at or prior to the Closing of each of the following conditions:

 

 

 

 

 

 

 

          (a)          REX shall pay to CFC the portion of the Purchase Price
set forth in Section 2.2(a)(1) for the Purchased Units.

 

 

 

 

 

 

 

          (b)          REX shall deliver to NuGen the $6,805,055 capital
contribution described in Section 2.4 of this Agreement at Closing.

16

--------------------------------------------------------------------------------




 

 

 

 

 

 

        (c)          At the Closing, REX shall deliver to CFC all of the
following, each to be satisfactory in form and content to CFC in its sole
discretion:

 

 

 

 

 

 

             (1)          a duly executed Agreement in the form attached hereto
to as Exhibit B.

 

 

 

 

 

 

 

             (2)          A duly executed Contribution Agreement as described in
Section 2.4 and in the form attached hereto to as Exhibit C.

 

 

 

 

 

 

 

             (3)          A secretary certificate’s which certifies and attaches
(i) a true and complete copy of REX’s articles of organization, (ii) a true and
complete copy of the resolution adopted by REX’s Board of Managers authorizing
the transactions contemplated by this Agreement, and (iii) a certificate of good
standing for REX for the state in which REX is organized.

 

 

 

 

 

 

 

             (4)          Such other certificates, documents and instruments
that CFC or its counsel may reasonably request in order to consummate the
transactions contemplated by this Agreement.

 

 

 

 

 

 

 

             (5)          At the closing of the Option Units, a duly executed
Fourth Amended Operating Agreement in the form attached hereto as Exhibit A.

 

 

 

 

 

          7.4 Termination. This Agreement may be terminated prior to the
occurrence of the Closing as follows:

 

 

 

 

 

 

        (a)          By REX by delivery of written notice to CFC if the
conditions for Closing set forth in Section 7.2 have not been satisfied by July
30, 2010, provided that REX in good faith has used commercially reasonable
efforts to cause the conditions set forth in Section 7.3 to be met.

 

 

 

 

 

 

        (b)          By CFC by delivery of written notice to REX if the
conditions for Closing set forth in Section 7.3 have not been satisfied by July
30, 2010, provided that CFC in good faith has used commercially reasonable
efforts to cause the conditions set forth in Section 7.2 to be met.

 

 

 

 

ARTICLE VIII

INDEMNIFICATION

 

 

 

 

 

          8.1 Indemnification by CFC. CFC agrees to indemnify, save, defend, and
hold harmless REX and its affiliates and their successors and assigns (the
“Other Indemnitees”) from and against, and to promptly reimburse REX and the
Other Indemnitees for, all losses, liabilities, indebtedness, damages, actions,
causes of action, debts, dues, judgments, penalties, fines, costs, obligations,
taxes, expenses, and fees, including all reasonable attorneys’ fees and court
costs, paid or incurred by or asserted against REX or the Other Indemnitees or
NuGen (all of such losses, liabilities and other items being hereinafter
collectively referred to as “Indemnified Liabilities”) resulting from, arising
out of, relating to or caused by (a) the breach of any representation, warranty
or covenant of CFC contained in this Agreement or any document or schedule
referred to herein, or (b) the cost and expense of

17

--------------------------------------------------------------------------------




 

 

 

 

 

defending any action, demand, or claim by any third party (other than claims by
any third party relating to the matters described on Schedule 4.2) against or
affecting REX or NuGen, which if true or successful, would give rise to a breach
of any of the representations, warranties, or covenants of CFC or would obligate
REX or NuGen or cause REX or NuGen to be subject to any obligation, liability,
or indebtedness referred to in the preceding clauses even if such action,
demand, or claim ultimately proves to be untrue or unfounded. For the avoidance
of doubt, since CFC will also be an owner of NuGen, in the event that REX has a
claim against CFC, at the election of REX, any such indemnification obligation,
or portion thereof, shall be owed solely to REX and CFC shall have no right of
contribution or other remedy against NuGen.

 

 

 

          8.2 Indemnification by REX. REX agrees to indemnify, save, defend, and
hold harmless CFC from and against, and promptly reimburse CFC for, all
Indemnified Liabilities paid or incurred by or asserted against CFC or NuGen
resulting from, arising out of, relating to or caused by (a) the breach of any
representation, warranty, or covenant of REX contained in this Agreement or any
agreement, document, or schedule referred to herein, or (b) the cost and expense
of defending any action, demand, or claim by any third party against or
affecting CFC or NuGen, which if true or successful, would give rise to a breach
of any of the representations, warranties, or covenants of REX or would obligate
CFC or NuGen or cause CFC or NuGen to be subject to any obligation, liability,
or indebtedness referred to in the preceding clauses even if such action,
demand, or claim ultimately proves to be untrue and unfounded.

 

 

 

          8.3 Limitations on Indemnifications and Warranties with Respect to
Time. Any claim for indemnification or for breach of any representation or
warranty arising under or out of this Agreement shall be delivered with
reasonable specificity in writing delivered to the indemnitor within the
following time limitations:

 

 

 

 

       (a)          CFC’s representations, warranties, and indemnities with
respect to Section 3.1, Section 3.2, Section 3.3, Section 3.4, Section 3.5,
Section 4.1, Section 4.2, Section 4.3, Section 4.4, and Section 4.17 shall
survive indefinitely.

 

 

 

 

 

       (b)          CFC’s representations, warranties, and indemnities with
respect to Sections 4.12 and 4.14 shall survive for the applicable statute of
limitations.

 

 

 

 

 

       (c)          CFC’s representations, warranties, and indemnities with
respect to Section 4.10 shall survive for five years after the Closing.

 

 

 

 

 

       (d)          REX’s representations, warranties and indemnities with
respect to Article 5 shall survive indefinitely.

 

 

 

 

 

       (e)          The Parties’ representations, warranties, and indemnities
with respect to all other matters shall expire at the close of business
occurring on the 18-month anniversary of the Closing except with respect to
claims, whether liquidated or unliquidated, asserted prior thereto.

18

--------------------------------------------------------------------------------



ARTICLE IX
MISCELLANEOUS

          9.1 No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.

          9.2 Entire Agreement. This Agreement (including the documents referred
to herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they relate in any way to the subject matter
hereof.

 

 

 

      9.3 Governing Law. It is the intention of the parties hereto that the laws
of the State of South Dakota shall govern the validity of this Agreement, the
construction of its terms, and the interpretation of the rights and duties of
the parties.

          9.4 Succession and Assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties named herein. No Party may assign either
this Agreement or any of his rights, interests, or obligations hereunder without
the prior written approval of the other Parties and any purported assignment
without such consent shall be void.

          9.5 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

          9.6 Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

          9.7 Notices. All notices, requests, demands and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if (a) delivered personally, (b) mailed,
certified or registered mail (return receipt requested) with postage prepaid or
(c) sent by next day or overnight mail or nationally recognized courier,
addressed as follows:

 

 

 

If to REX:

 

 

 

REX NuGen, LLC

 

Zafar Rizvi, President

 

2875 Needmore Road

 

Dayton, OH 45414

 

(937) 276-3931

 

zrizvi@rexstores.com

 

 

 

with a copy to:

 

 

 

Dinsmore & Shohl

 

10 Courthouse Plaza SW, Suite 1100

 

Dayton, Ohio 45402

 

Attn: Edward M. Kress, Esq.

19

--------------------------------------------------------------------------------




 

 

 

Telephone 937-449-2830

 

 

 

If to CFC:

 

 

 

Central Farmers Cooperative

 

44608 - 273rd Street

 

Marion, South Dakota 57043

 

Attention: Steve Domm

 

 

 

If to NuGen:

 

 

 

NuGen Energy, LLC

 

27283 – 447th Avenue

 

Marion, South Dakota 57043

 

Attention: Aaron Riedell

All such notices, requests, demands and other communications shall be deemed to
have been received (w) if delivered personally, on the day delivered, (x) if
mailed registered or certified mail (return receipt requested), on the next
business day following the day on which the written receipt of such mail is
signed and (y) if sent by next day or overnight mail or courier, on the day
delivered. Any Party may change the address to which notices, requests, demands,
claims, and other communications hereunder are to be delivered by giving the
other Parties notice in the manner herein set forth.

          9.8 Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by REX,
NuGen and CFC. No waiver by any Party of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent occurrence.

          9.9 Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

          9.10 Expenses. Each of the Parties will bear his or its own costs and
expenses (including legal fees and expenses) incurred in connection with this
Agreement and the transactions contemplated hereby.

          9.11 Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation.

20

--------------------------------------------------------------------------------



          9.12 Incorporation of Exhibits, Annexes, and Schedules. The Exhibits
and Schedules identified in this Agreement are incorporated herein by reference
and made a part hereof.

          9.13 Survival. Except as the context otherwise requires and subject to
the time limitations set forth herein, all covenants and agreements of the
Parties shall survive the sale of the Purchased Units and the Option Units and
the consummation of the transactions contemplated herein or the termination of
this Agreement.

*  *  *  *  *

21

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first above written.

 

 

 

 

   REX:

 

 

 

 

REX NUGEN, LLC

 

 

 

 

By:   

/s/ Zafar Rizvi

 

 

 

 

 

Zafar Rizvi, President

 

 

 

 

CFC:

 

 

 

 

CENTRAL FARMERS COOPERATIVE

 

 

 

 

/s/ Steve Domm

 

Steve Domm

 

Its: General Manager


--------------------------------------------------------------------------------



LIST
OF
EXHIBITS AND SCHEDULES
TO
UNIT PURCHASE AND OPTION AGREEMENT
BETWEEN
REX NUGEN, LLC AND CENTRAL FARMERS COOPERATIVE

 

 

 

Schedules:

 

 

 

 

 

1.1

 

Permitted Liens – NuGen (omitted)

 

 

 

3.4(a)

 

CFC consents, approvals, Lien releases and/or waivers to get before Closing
(omitted)

 

 

 

4.2

 

Consent; Absence of Breach (omitted)

 

 

 

4.3

 

Capitalization Table – NuGen [pre-Closing and post Closing] (omitted)

 

 

 

4.7

 

Litigation and Contingent Liabilities – NuGen (omitted)

 

 

 

4.9

 

Adverse Circumstances – NuGen (omitted)

 

 

 

4.10

 

Environmental and Hazardous Substances – NuGen (omitted)

 

 

 

4.12

 

ERISA (omitted)

 

 

 

4.18

 

Permits – NuGen (omitted)

 

 

 

Exhibit A

 

Form of Fourth Amended and Restated Limited Liability Company Agreement
(omitted)

Exhibit B

 

Form of Agreement

Exhibit C

 

Form of Contribution Agreement

          A copy of any omitted schedule or exhibit will be furnished
supplementally to the Commission upon request.

--------------------------------------------------------------------------------



AGREEMENT

          THIS AGREEMENT (the “Agreement”) is made as of June 30, 2010, by and
between Central Farmers Cooperative, a South Dakota cooperative (“CFC”), and REX
NuGen, LLC, a South Dakota limited liability company (“REX”). CFC and REX are
each referred to herein as a “Party” and together as the “Parties”.

          WHEREAS, each Party owns, intends to purchase, or has the right to
purchase Class A Units (the “Units”) of NuGen Energy, LLC, a South Dakota
limited liability company (the “Company”); and

          WHEREAS, the Parties wish to enter into an agreement with respect to
certain matters related to their ownership of the Units.

          NOW, THEREFORE, for good a valuable consideration, the receipt of
which is hereby acknowledged, the Parties agree as follows:

          1.          Defined Terms. All terms not otherwise defined herein
shall have the meanings assigned to such terms in the Company’s Third Amended
and Restated Limited Liability Company Agreement, as the same may be amended,
supplemented or restated from time to time (the “Operating Agreement”).

          2.          Voting of Units in the Election of Managers. Each Party
shall, in any election of managers of the Company, vote all the Units as to
which such Party has voting discretion so as to cause the Company’s Board of
Managers to consist of an odd number of managers, the majority of which are
individuals nominated by CFC and the remainder of which are nominated by REX. By
way of example, if the Company’s Board of Managers consists of nine (9)
managers, five (5) would be individuals nominated by CFC and four (4) would be
individuals nominated by REX. Except as expressly set forth herein, the Parties
may vote their Units in the election of managers of the Company without
restriction. REX and CFC agree to hold an election of managers as soon as
practicable after REX becomes a member of NuGen.

          3.          Removal of Managers. No Party shall vote to remove a
manager nominated by the other Party without the written consent of the
applicable nominating Party.

          4.          Agreement to Vote Shares. The Parties agree that at any
meeting of the Members of the Company, however called, and in any action taken
by written consent of Members of the Company without a meeting, neither Party
shall vote the Party’s Units in favor of any of the following unless both
Parties have previously agreed in writing to vote in favor of such action:

 

 

 

            (a)          mergers or consolidations with or into any other
Business Entity which is not an Affiliate of the Company, whether or not the
Company is the surviving entity;

 

 

 

            (b)          dispositions (whether effected by merger, sale of
assets, lease, equity exchange or otherwise) of all or substantially all of the
assets of the Company, other than through a pledge, security, transfer to a
subsidiary under the control of the Company or transfer to effect a
securitization of the Company’s assets for purposes of debt financing;


--------------------------------------------------------------------------------




 

 

 

            (c)          amendments of the Operating Agreement requiring
approval by the Members to the extent provided in Article 7 of the Operating
Agreement;

 

 

 

            (d)          dissolution of the Company under Section 8.1 of the
Operating Agreement.

          5.          Grant of Proxy. Should the provisions of this Agreement be
construed to constitute the granting of proxies, such proxies shall be deemed
coupled with an interest and are irrevocable for the term of this Agreement.

          6.          Manner of Voting. The voting of Units pursuant to this
Agreement may be effected in person, by proxy, by written consent or in any
other manner permitted by applicable law.

          7.          Other Voting Agreements. Each Party represents and agrees
that such Party is not and will not become party to any other voting trust,
agreement for voting control, or other like agreement involving any of the
voting securities of the Company owned by such Party during the term of this
Agreement, the application of which would conflict with the provisions of this
Agreement.

          8.          Termination. This Agreement will terminate on the earlier
of (i) the effective date of REX owning more than 50 percent of the issued and
outstanding Class A Units and/or voting Units of the Company; (ii) any
liquidation, dissolution or winding up, the sale of all or substantially all of
the assets of the Company, or any consolidation or merger of the Company in
which the Company is not the surviving corporation; (iii) mutual written
agreement by the Parties; or (iv) maximum time, including any applicable
renewable periods, allowed by South Dakota law.

          9.          Enforcement. Each Party acknowledges that the other Party
will suffer irreparable harm if the first Party fails to comply with this
Agreement, and that monetary damages will be inadequate to compensate the other
Party for such failure. Accordingly, the Parties agree that this Agreement may
be enforced by specific performance or other injunctive relief, in addition to
any other remedies available at law or in equity.

          10.        Miscellaneous.

 

 

 

            (a)          Further Assurances. Each Party to this Agreement shall
do and perform or cause to be done and performed all such further acts and
things and shall execute and deliver such other agreements, certificates,
instruments or documents as any other party may reasonably request from time to
time in order to carry out the intent and purposes of this Agreement.

 

 

 

            (b)          No Third-Party Beneficiaries. This Agreement shall not
confer any rights or remedies upon any third party other than the Parties and
their respective successors and permitted assigns.

 

 

 

            (c)          Entire Agreement. This Agreement (including the
documents referred to herein) constitutes the entire agreement among the Parties
and supersedes any prior understandings, agreements, or representations by or
among the Parties, written or oral, to the extent they relate in any way to the
subject matter hereof.

2

--------------------------------------------------------------------------------




 

 

 

            (d)          Governing Law. This Agreement will be governed by, and
will be construed and enforced in accordance with, the laws of the State of
South Dakota without regard to its conflicts of law principles that would
require the application of the laws of any other state.

 

 

 

            (e)          Succession and Assignment. This Agreement shall be
binding upon and inure to the benefit of the Parties named herein. No Party may
assign either this Agreement or any of its rights, interests, or obligations
hereunder without the prior written approval of the other Party and any
purported assignment without such consent shall be void provided, however.

 

 

 

            (f)          Counterparts. This Agreement may be executed in one or
more counterparts, and by facsimile or email in portable document format, each
of which shall be deemed to be an original, but all of which shall be one and
the same instrument.

 

 

 

            (g)          Headings. The section headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

 

 

            (h)          Notices. All notices, requests, demands and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if (a) delivered
personally, (b) mailed, certified or registered mail (return receipt requested)
with postage prepaid, or (c) sent by next day or overnight mail or nationally
recognized courier, addressed as follows:


 

 

 

 

If to REX:

with a copy to:

 

REX NuGen, LLC

Dinsmore & Shohl

 

2875 Needmore Road

10 Courthouse Plaza SW, Suite 1100

 

Dayton, OH 45414

Dayton, OH 45402

 

Attn: Zafar Rizvi

Attn: Edward M. Kress, Esq.

 

Telephone: (937) 276-3931

Telephone: (937) 449-2830

 

zrizvi@rexstores.com

 

 

 

 

 

If to CFC:

with a copy to:

 

Central Farmers Cooperative

Stoel Rives LLP

 

44608 - 273rd Street

33 South Sixth Street, Suite 4200

 

Marion, SD 57043

Minneapolis, MN 55402

 

Attn: Steve Domm

Attn: Kevin Prohaska

 

Telephone: (605) 648-3941

Telephone (612) 373-8805

          All such notices, requests, demands and other communications shall be
deemed to have been received (w) if delivered personally, on the day delivered,
(x) if mailed registered or certified mail (return receipt requested), on the
next business day following the day on which the written receipt of such mail is
signed and (y) if sent by next day or overnight mail or courier, on the day
delivered. Any Party may change the address to which notices, requests, demands,
claims, and other communications hereunder are to be delivered by giving the
other Parties notice in the manner herein set forth.

3

--------------------------------------------------------------------------------




 

 

 

            (i)           Amendments and Waivers. No amendment of any provision
of this Agreement shall be valid unless the same shall be in writing and signed
by REX and CFC. No waiver by any Party of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent occurrence.

 

 

 

            (j)           Severability. Any term or provision of this Agreement
that is invalid or unenforceable in any situation in any jurisdiction shall not
affect the validity or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the offending term or provision in
any other situation or in any other jurisdiction. In the event any term or
provision of this Agreement is deemed to violate the Company’s debt financing
agreements or constitute an amendment of the Operating Agreement, such term or
provision shall be ineffective to the extent of such violation or amendment,
without affecting in any way the remaining provisions hereof or rendering that
or any other provision of this Agreement invalid or unenforceable.
Notwithstanding the foregoing, if any amendment of this Agreement pursuant to
this Section would cause the Parties to lose the material benefit of their
economic bargain, then the Parties agree to negotiate in good faith to amend
this Agreement in order to restore the lost material benefit.

 

 

 

            (k)          Construction. The Parties have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation.

[SIGNATURE PAGES FOLLOW]

4

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on
the date first above written.

 

 

 

 

REX:

 

 

 

 

REX NUGEN, LLC

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Zafar Rizvi, President

 

 

 

 

CFC:

 

 

 

 

CENTRAL FARMERS COOPERATIVE

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Steve Domm, General Manager

Signature Page to Agreement

--------------------------------------------------------------------------------



NUGEN ENERGY, LLC

CONTRIBUTION AGREEMENT

          THIS AGREEMENT, executed as of ___________, 2010, is between NuGen
Energy, LLC, a South Dakota limited liability company (the “Company”), and REX
NuGen, LLC, a South Dakota limited liability company (“Subscriber”).

          In consideration of the mutual promises contained herein, and other
good and valuable consideration, the parties hereto agree as follows:

          1.        Agreement of Sale. The Company agrees to sell to Subscriber,
and Subscriber agrees to purchase from the Company, One Hundred (100) of the
Company’s Class A Units (the “Units”) for Six Million Eight Hundred Five
Thousand Fifty-Five Dollars and No Cents ($6,805,055.00) (the “Purchase Price”),
which shall be credited as a capital contribution to Subscriber’s capital
account with respect to the Units.

          2.        Payment of the Purchase Price. Concurrently with the
delivery of this Agreement, Subscriber has wired funds directly to the Company
or written a check to the Company in the amount of the Purchase Price, in full
payment for the purchase of the Units. Subscriber understands and agrees that
the Purchase Price is immediately at risk and available for use by the Company.
Upon payment of the Purchase Price, the Company shall issue the Units to
Subscriber effective as of the close of business on June 30, 2010 (the
“Effective Date”).

          3.        Representations and Warranties of the Company. In
consideration of Subscriber’s subscription for the Units, the Company represents
and warrants to Subscriber as follows:

 

 

 

          (a)          The Company is a duly organized and validly existing
limited liability company under the laws of the State of South Dakota.

 

 

 

          (b)          The Company is in good standing under the laws of the
State of South Dakota, and there are no proceedings or actions pending to limit
or impair any of its powers, rights and privileges, or to dissolve it.

 

 

 

          (c)          The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by proper corporate action of the Company.

 

 

 

          (d)          The Units issued to Subscriber will be validly issued,
fully paid and nonassessable.

          4.        Representations and Warranties of Subscriber. In
consideration of the Company’s offer to sell the Units, Subscriber hereby
represents and warrants to the Company as follows:

 

 

 

          (a)          The Units to be acquired by Subscriber pursuant to this
Agreement are being acquired for its own account and not with a view to or for
sale in connection with any distribution of such Interests. Subscriber has such
knowledge and experience in financial and business matters that the Subscriber
is capable of evaluating the risks of the purchase of the Units and is able to
bear the economic risk of the investment in the Units. Subscriber is an
“accredited investor” within the meaning of Regulation D promulgated under the
Securities Act of 1933, as amended (the “Securities Act”).


--------------------------------------------------------------------------------




 

 

NuGen Energy, LLC

Contribution Agreement


 

 

 

          (b)          Subscriber has received all requested information, has
fully reviewed, and is familiar with the business and financial condition of the
Company.

 

 

 

          (c)          Subscriber certifies, under penalties of perjury, that
the undersigned is NOT subject to the backup withholding provisions of Section
3406(a)(i)(C) of the Internal Revenue Code of 1986, as amended. (Note: You are
subject to backup withholding if (a) you fail to furnish your tax identification
number herein; (b) the Internal Revenue Service notifies the Company that you
furnished an incorrect tax identification number; (c) you are notified that you
are subject to backup withholding; or (d) you fail to certify that you are not
subject to backup withholding or you fail to certify your tax identification
number.)

 

 

 

          (d)          Subscriber is a bona fide resident of the State of South
Dakota. Subscriber is a duly organized and validly existing limited liability
company under the laws of the State of South Dakota. Subscriber is in good
standing under the laws of the State of South Dakota, and there are no
proceedings or actions pending to limit or impair any of its powers, rights and
privileges, or to dissolve it. Subscriber was formed for the purpose of
investing in the Units and all equity owners of Subscriber are pre-existing
entities that are accredited investors. Each of Subscriber’s beneficial owners
is a bona fide resident of South Dakota or Ohio.

 

 

 

          (e)          The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by proper corporate action of Subscriber.

          5.        Compliance with Securities Act. Subscriber agrees that if
the Units or any part thereof are sold or distributed in the future, Subscriber
must sell or distribute them pursuant to the requirements of the Securities Act
and applicable state securities laws. Subscriber agrees that Subscriber will not
transfer any part of the Units without (a) obtaining an opinion of counsel
satisfactory in form and substance to the counsel for the Company to the effect
that such transfer is exempt from the registration requirements under the
Securities Act and applicable state securities laws or (b) such registration.

          6.        Knowledge of Restrictions upon Transfer of the Units.
Subscriber understands that the Units are not freely transferable and that, as a
consequence thereof, Subscriber must bear the economic risk of investment in the
Units for an indefinite period of time and may have extremely limited
opportunities to dispose of the Units.

          7.        Operating Agreement. Subscriber has received a copy of the
Third Amended and Restated Operating Agreement of the Company, as amended (the
“Operating Agreement”), and Subscriber agrees that, upon acceptance by the
Company of this Agreement and issuance of the Units to the Subscriber,
Subscriber shall be a party to and shall be bound by the provisions of the
Operating Agreement.

          8.        Covenants of the Company.

 

 

 

          (a)          Anti-Dilution. Without the prior written consent of
Subscriber, the Company agrees that it will not (i) dilute Subscriber; (ii)
amend the economic rights, preferences, allocations, distributions,
determination of Class Percentages, or any other rights and privileges
associated with the Class A Units; or (iii) make any material amendments to the
Company’s senior and revolving debt financing arrangements.

2

--------------------------------------------------------------------------------




 

 

NuGen Energy, LLC

Contribution Agreement


 

 

 

          (b)          Warrant. The Company agrees that upon receipt of the
Purchase Price, the Company will use the Purchase Price to eliminate the
warrants held by Dougherty and/or other participating financial institutions
pursuant to Section 2.21 of that certain Revolving Credit and Security Agreement
dated July 23, 2009 between the Company and Dougherty, as amended.

 

 

 

          (c)          Accounting. The Company will deliver to Subscriber the
financial statements set forth in the Operating Agreement within 60 days after
the end of each GAAP Fiscal Year (as defined in the Operating Agreement) and
such financial statements will be prepared in accordance with the Securities
Exchange Act of 1934, as amended, and all applicable rules and regulations
thereunder or otherwise applicable to a U.S. public reporting company. The
Company’s accounting firm must be a registered independent accounting firm with
the Public Company Accounting Oversight Board.

 

 

 

          (d)          Section 754 Election. The Company agrees that it will
make an Election under Section 754 of the Internal Revenue Code (“Code”) for its
tax year that includes the effective date of this Agreement if (and only if) it
is requested to do so by Subscriber. If the Company makes an Election under
Section 754 pursuant to this provision, the Company agrees that Subscriber shall
have the right to determine the method and manner for the adjustment in the
basis of the Company’s assets under Sections 743(b) and 754 of the Code so long
as such method and manner are not inconsistent with the Code and regulations
promulgated thereunder. Company hereby agrees that the fair market value of the
Company’s assets are at least equal to their tax basis as of the Effective Date,
and Company represents and warrants that it will treat the fair market value of
the Company’s assets as being at least equal to their tax basis as of the
Effective Date on all tax returns.

 

 

 

          (e)          Approvals. Concurrently with the execution of this
Agreement, the Company shall deliver to Subscriber certified copies of the
resolutions adopted by the Company accepting Subscriber as a member of the
Company and appointing Zafar Rizvi to serve as a member of the Company’s risk
management and executive committees.

          9.        Miscellaneous.

 

 

 

          (a)          Notice. If any notification is required by law, such
notification shall be deemed reasonable and properly given five days following
deposit in the U.S. Mail or one day following deposit in Federal Express or
other reputable overnight service postage prepaid, addressed to the Company at
27283 – 447th Avenue, Marion, South Dakota 57043, Attn: Aaron Riedell, or
Subscriber at 2875 Needmore Road, Dayton, OH 45414, Attn: Zafar Rizvi,
President, or at such other address as shall be given in writing by one party to
the other.

 

 

 

          (b)          Invalidity of Particular Provisions. The Company and
Subscriber agree that the unenforceability or invalidity of any provision or
provisions of this Agreement shall not render any other provision or provisions
herein contained unenforceable or invalid.

 

 

 

          (c)          Successors or Assigns. The Company and Subscriber agree
that all of the terms of this Agreement shall be binding on their respective
successors and assigns, and that the term the “Company” and the term
“Subscriber” as used herein shall be deemed to include, for all purposes, the
respective designees, successors, assigns, heirs, executors and administrators.
Notwithstanding the foregoing, this Agreement and the rights and obligations of
the parties hereunder shall not be assignable, in whole or in part, by
Subscriber without the prior written consent of the Company.

3

--------------------------------------------------------------------------------




 

 

NuGen Energy, LLC

Contribution Agreement


 

 

 

          (d)          Governing Law. This Agreement shall be interpreted and
governed under the laws of the State of South Dakota, other than its choice of
law provisions.

 

 

 

          (e)          Waiver. Waiver of any default hereunder by the Company
shall not be a waiver of any other default or of a same default on a later
occasion. No delay or failure by the Company to exercise any right or remedy
shall be a waiver of such right or remedy and no single or partial exercise by
the Company of any right or remedy shall preclude other or further exercise
thereof or the exercise of another right or remedy at any other time.

 

 

 

          (f)          Representations to Survive Delivery. The representations,
warranties, and agreements of the Company and of Subscriber contained in this
Agreement will remain operative and in full force and effect and will survive
the payment of the Purchase Price and the issuance of the Units.

 

 

 

          (g)          Entire Agreement. This Agreement constitutes the entire
agreement of the parties relative to the purchase of the Units by Subscriber and
supersedes any and all other agreements and understandings, whether written or
oral, relative to the matters discussed herein.

 

 

 

          (h)          Counterparts. This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.

*  *  *  *  *

4

--------------------------------------------------------------------------------




 

 

NuGen Energy, LLC

Contribution Agreement

          IN WITNESS WHEREOF, this Agreement has been duly executed by the
parties hereto as of the day and year first written above.

 

 

 

 

SUBSCRIBER:

 

COMPANY:

 

 

 

REX NUGEN, LLC

 

NUGEN ENERGY, LLC

 

 

 

 

 

 

By:

 

 

By: Aaron Riedell

 

 

 

 

Its:

 

 

Its: Chief Executive Officer

 

 

 

 

FEIN:

 

 

 

 

 

 

 


--------------------------------------------------------------------------------